     Case 5:18-cv-01564-JGB-SP Document 33 Filed 12/31/18 Page 1 of 1 Page ID #:440

                                                I ~?~r~c.-C?

                                                                                                ~~ ~ ` 2oie
                                         z~~e o~c r~ ~n i N: 2s
                                                                                          CE
                                         L E r, ., u             It L I F.                EASTERN DiVlS10
                                         CENTR
                                                   RIY ~~ SIDS

                                                         RICT COURT
                                      CENTRAL DIS RICT OF CALIFORNIA

                                                                 CASE NUMBER
   G+if~ST~NA U. ~,
                                                                    ~;'st~-c i/-o~f 564-~C.3~s~~
                                                   PLAINTIFFS)
                               v.

    R 1 e~~~~ v. ~sPt~E~,                                             ORDER RE APPLICATION FOR PERMISSION
                                                                             FOR ELECTRONIC FILING
   Se~rp~acif_ d L -die
                          ~             R-~~ l
                      a                     DF.FF,NDA


IT IS ORDERED that the Application for Permission for Electronic Filing by                CHRH sr1 n~A         ~ 1.~
                                        is hereby:

          ~^ GRANTED

          Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECF System within

five (5) days of being served with this order. Registration information is available at the Pro Se Litigant

E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF

login and password that will allow him/her to file non-sealed documents electronically in this case only. Any

documents being submitted under seal must be manually filed with the Clerk.



          Dated: ~U            1 ~31. 'Ztily                                            ~~--~
                                                                     United State   istrict/Magistrate Judge


                DENIED
          Comments:




          Dated:

                                                                    United States District/Magistrate Judge

CV-OS Order (12/15)           ORDER REAPPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
